DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed April 18, 2022 wherein claim 1 was amended.  Claims 1-4 are pending and have been examined.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of  JP 2015-04338 and JP 2015-004337 have been received.
In view of the amendment to claim 1, the previous Section 112 rejection is withdrawn as moot.
The Section 103 rejection is maintained and repeated below.  Please see the discussion at the end of the office action responding to Applicant’s arguments in the Remarks of April 18, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over the teachings of Kuraray Co., JP2009071021 (hereafter Kuraray), discussed with reference to the attached machine translation thereof.

Regarding claim 1, Kuraray teaches a method for continuously manufacturing a flexible wiring board made of a liquid crystal polymer (paras [0001] and [0056]) (i.e., a flexible laminated sheet).  
A method of Kuraray includes a step of continuously feeding an insulation film formed of a liquid crystal polymer and a metal foil between a pair of two endless belts. Fig. 1 and paras [0012]-[0014] describe a manufacturing process wherein a double belt press machine includes unwinding rolls 2, 3 and 4 for feeding insulation layers 7 (covering layers) and 8 (core layer), the layer 7 having a circuit pattern thereon formed using a metal sheet.  At para [0037] Kuraray states the outer surface of the covering layer 7 may be a simple metal layer that does not form a circuit pattern (i.e., a metal foil).     
Regarding the step of thermocompression-bonding the insulation film onto the metal foil between the endless belts to form a flexible laminated sheet, see paras [0014] and [0029]-[0033] teaching the double belt press machine performs thermocompression bonding of the layers being fed through the machine.  
Regarding the requirement that a maximum temperature of the flexible laminated sheet is in the range from a temperature that is 45°C lower than the melting point of the liquid crystal polymer of the insulation film to a temperature that is 5°C lower than the melting point, see para [0030] of Kuraray that teaches the heating temperature of the double belt press is about 5° to 40°C lower than the melting point of the liquid crystal polymer film used for the insulation layer 7, thus teaching a range of temperatures for the laminated sheet that falls within the range recited in the claim.   When claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.
Regarding the final step of cooling the flexible laminated sheet so that an exit temperature, which is a temperature of the flexible laminated sheet when transferred out of the endless belts, is in the range from a temperature that is 235°C lower than the melting point of the liquid crystal polymer of the insulation film to a temperature that is 100°C lower than the melting point, Kuraray teaches its double belt press machine includes an upstream heating drum 9 and a downstream cooling drum 10 (Fig. 1 and para [0014]).  Kuraray further teaches the layers of the laminate (7, 8,7) are heated and integrated by the pressurizing unit 12 and then “morphologically stabilized” by the cooling and pressurizing unit 13, followed by winding on a take-up roll 15 via the cooling drum 10 (para [0014]). Thus, Kuraray teaches at least a two-step cooling process.  Although Kuraray is silent as to whether the cooling process results in an exit temperature between 100°C and 235°C lower than the melting point of the insulation film, in view of the Kuraray teaching at para [0045] that a liquid crystal polymer film making up an outer insulation layer has a melting point of 295°C and the teaching at para [0030] that the double belt press may be operated at a temperature 40°C lower than the melting point, i.e., 255°C, if the cooling unit 13/ drum 10 combination reduces the temperature to approximately ambient (i.e., 25°C), the temperature drop would be 230°C, that falls within the range recited in the claims. Lowering the temperature of the laminate to approximately ambient would be a predictable, known, adequate temperature for ensuring product stability before winding onto the take-up roll 15, as well as predictably providing operator safety. It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 2, Kuraray teaches an example of its insulation film forming the outer layer 7  is formed of a liquid crystal polymer containing as constituent units 6-hydroxy-2-naphthoic acid and para-hydroxybenzoic acid and having a melting point in excess of 250°C (para [0045]).  The film used for the inner core 8 may be made of the same materials and also have a melting point in excess of 250°C (para [0046]).

Regarding claims 3 and 4,  Kuraray teaches copper and aluminum at para [0032]).    
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
Claim 1 recites a method for manufacturing a flexible laminated sheet.  This recitation does not limit the sheet to two elements.  Rather, a laminated sheet may broadly include any number of layers, thus not excluding a flexible, multi-layered circuit board.  Furthermore, the claim preamble recites the transition phrase “comprising steps of” which is inclusive or open-ended and thus does not exclude additional, unrecited elements or method steps. MPEP 2111.03.  
With reference to pages 5 and 6 of the Remarks, on the merits of the Section 103 rejection, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395.  MPEP 2143.  The fact that Kuraray teaches an example wherein a metal layer and polymer film are initially attached using rollers rather than two endless belts is not dispositive of a finding of obviousness.   A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  MPEP 2123.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions. MPEP 2141.    In this instance, in view of Kuraray,  regardless of the point in a process (i.e., initial lamination of a single polymer film and metal layer or downstream lamination of a plurality of polymer and metal layers), it would have been obvious to use the technique of pressing using a double belt press at temperatures lower than the melting point of the liquid crystal polymer film component, to obtain the predictable result of a laminated product wherein heat deterioration of the liquid crystal polymer is suppressed (Kuraray at para [0004]).  It is noted that Kuraray also teaches it is known in the prior art to initially press a polyimide film with a metal foil using a double belt press (para [0004]).  Kuraray’s improvement on the prior art is to perform a double belt lamination process at a lower temperature (paras [0007]-[0008]).   
Regarding the argument at the bottom of page 6 to top of page 7 that Kararay fails to teach cooling of “the flexible laminated sheet,” please see the discussion above of how the claim does not limit the “flexible laminated sheet” to only two elements as apparently argued by Applicant.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746